Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-18-00354-CR

                                        IN RE Robert MARTINEZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: June 13, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           Relator, Robert Martinez, has filed numerous original proceedings with this court

complaining either of the trial court’s failure to rule, the failure of his trial attorney(s) to

communicate with him, or the district clerk’s failure to provide him copies of documents. On May

30, 2018, relator filed another petition for writ of mandamus, asking this court to direct the trial

court to order that he be provided with copies of affidavits from three former trial attorneys.

           The mandamus record contains copies of three April 19, 2016 “Order[s] on Application for

Post Conviction Writ,” in which the trial court ordered Yolanda Huff, J. Charles Bunk, and Edward

Francis Shaughnessy to respond to relator’s allegations of ineffective assistance of counsel by

affidavit. In each order, the trial court ordered Ms. Huff, Mr. Bunk, and Mr. Shaughnessy to



1
 This proceeding arises out of Cause No. 2013CR6698, styled Ex parte Robert Martinez, pending in the 186th Judicial
District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.
                                                                                                       04-18-00354-CR


deliver the affidavit and summation to relator and to the Bexar County District Attorney

Conviction Integrity Unit.

         In his petition for writ of mandamus, relator contends he has not received his copy of the

affidavits. Relator asserts respondent, the Honorable Jefferson Moore, has refused to order that

the affidavits be delivered to him. The mandamus record also includes a copy of an April 13, 2018

letter purportedly mailed to Bexar County District Clerk Donna Kay McKinney and to the Federal

Court Clerk’s Office located in San Antonio in which he requests a search for and the cost to

purchase copies of the affidavits.

         Relator has not provided this court with a record showing the trial court was made aware

of any specific motion requesting relief and that such motion has not been ruled on by the trial

court for an unreasonable period of time. In re Gallardo, 269 S.W.3d 643, 645 (Tex. App.—San

Antonio 2008, orig. proceeding.). Therefore, we must deny the petition for writ of mandamus. 2

                                                            PER CURIAM

DO NOT PUBLISH




2
  Assuming Ms. Huff, Mr. Bunk, and Mr. Shaughnessy complied with the trial court’s April 19, 2016 order, we
recognize we cannot order them to provide relator with his copy of their affidavits. In the interest of judicial economy,
however, we encourage them either to provide relator with a copy or provide him with another copy.

                                                          -2-